Citation Nr: 0529131	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970 and from January 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO), which, in pertinent part, 
denied the above claim.   

In July 2005, the veteran had a videoconference hearing 
before the undersigned.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining and retaining substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's two-volume claims folder, with an emphasis on the 
more recent evidence which includes his contentions, 
including testimony provided in 2005; VA records for 
treatment for the past few years; treatment records for Dr. 
Daniel from 1988 to the present; and 2003 and 2005 VA 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).  
The Board notes there is extensive medical evidence in the 
file documenting the veteran's medical history, to include VA 
outpatient records for treatment since the 1980s, service 
medical records, and VA examination reports dated from 1989 
to 2002.  This evidence was reviewed, as well, but it is the 
more recent evidence that is of utmost importance in deciding 
this claim.

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities, mainly the disabilities of the lower 
extremities.  He is service-connected for post-phlebitic 
syndrome of both legs, with a 40 percent rating for each leg, 
as well as for diabetes mellitus, rated as 10 percent 
disabling, and mild peripheral neuropathy of both lower 
extremities due to diabetes mellitus, rated as 10 percent 
disabling for each leg.  His combined rating has been 80 
percent since March 2002.  In April 2002, he applied for 
TDIU.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  Therefore, the 
veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), and the only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  There is medical evidence of record showing that 
the veteran has other disabling conditions, especially 
nonservice-connected heart disorder and left knee disorder.  
However, these have not been taken into account by the Board 
in evaluating his individual unemployability status.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has a high school education.  His last occupation 
was a clerical worker in a civilian administrative support 
position with the United States Army at Fort Chaffee.  He 
left this job in late 1996 and states he has not worked since 
that time.

The veteran has made no allegations that his service-
connected diabetes mellitus renders him unemployable.  
Rather, he states that his lower extremity disabilities cause 
pain and swelling, and he cannot stand or sit for prolonged 
time periods.

Although the veteran maintains that his service-connected 
conditions render him unemployable, the preponderance of the 
evidence is against such a conclusion.  First, it must be 
noted that despite his complaints, the veteran was able to 
maintain employment for 5-6 years in his last position.  He 
did not leave this job because of his physical disabilities.  
Rather, the personnel office at Fort Chaffee closed, and he 
was laid off from his job. Therefore, the veteran has not 
reported any difficulties with prior employment or having to 
leave his civilian position because of his service-connected 
conditions.

Second, there are no persuasive medical opinions of record 
indicating that the veteran is totally disabled or 
unemployable due to his service-connected conditions or that 
he is incapable of doing any type of productive work.  
Rather, medical professionals have only concluded that the 
veteran is limited in his abilities.  The only opinion 
favorable to the veteran was from Dr. Daniel, who indicated 
in 2002 that the veteran was not capable of gainful 
employment.  That opinion, however, did not discuss the 
service-connected disabilities that the veteran argues render 
him unemployable.  Rather, Dr. Daniel discussed the veteran's 
left knee disorder, for which service connection has been 
denied on more than one occasion.  The only mention of a 
service-connected disability was a comment that the veteran 
"also has diabetes mellitus," which, from the context of 
the letter, appears to be a comment made in passing, rather 
than a condition contributing to unemployability.  Dr. Daniel 
does not discuss any symptoms from diabetes mellitus.  

In fact, close examination of Dr. Daniel's treatment records 
show complaints mostly concerning the left knee.  In October 
2004, Dr. Daniel noted the veteran had "a significant amount 
of disability" due to his left knee problems.  Dr. Daniel 
stated that the veteran also has "significant disability" 
from severe varicosities in both lower legs, in addition to 
his huge size, and exogenous obesity.  The veteran's 
"significant" disability from his lower extremity disorders 
is recognized by the 40 percent ratings for each leg.  Dr. 
Daniel did not state that these conditions render the veteran 
unemployable, and it must also be noted that his statement 
discussed nonservice-connected conditions, without any 
distinction of disability caused solely by the service-
connected conditions.

Although the veteran's service-connected lower extremity 
conditions clearly affect his ability to perform extensive 
manual labor, the evidence does not indicate that he is 
unable to perform light or medium duty work, or some other 
type of substantially gainful employment.  Looking at the 
veteran's occupational history, he last worked in an office 
support position, and his service-connected conditions do not 
prevent him from engaging in his prior employment since he 
remains functionally capable of performing similar jobs.  
There is no medical opinion that he is physically incapable 
of performing sedentary work.  In fact, VA examinations in 
2005 resulted in opinions from two different physicians that 
the veteran could seek gainful employment in certain 
occupations (from the examiner that evaluated the veteran's 
post-phlebitis of the lower extremities and diabetes 
mellitus); that his peripheral neuropathy of the lower 
extremities is very mild in nature and did not constitute 
grounds for unemployability (from the examiner that evaluated 
this condition); and that the veteran's major disability is 
from bilateral knee pain.  Even in his substantive appeal, 
the veteran recognized that his knee problems affect his 
employability, when he stated that he needed to have a knee 
replacement.

The Board notes that the veteran testified the Social 
Security Administration has found him totally disabled.  
However, he indicated that this was based solely on his 
cardiac conditions, which are not service-connected 
disabilities.  He has not alleged that Social Security based 
its decision, in any part, on his service-connected 
conditions. 

Although the veteran's service-connected conditions are 
severe and, as such, limit his occupational opportunities, 
they are not shown to be of such severity as to preclude 
gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this 
case, as in Van Hoose, there simply is no evidence of unusual 
or exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disabilities 
alone.  The record does not reflect any periods of 
hospitalization for the veteran's service-connected 
conditions, and the overwhelming majority of the VA and 
private outpatient treatment focuses on other disabilities. 

Accordingly, given the evidence of record, the Board finds 
that the veteran's service-connected conditions alone do not 
result in marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  Although he has not held employment since 
1996, the preponderance of the evidence is against finding 
that his service-connected conditions have resulted in his 
unemployability.  In the absence of any evidence of unusual 
or exceptional circumstances beyond what is contemplated by 
the assigned disability evaluation of 80 percent, the 
preponderance of the evidence is against the veteran's claim 
that he is precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities or that he is incapable of performing the 
physical acts required by employment due solely to his 
service-connected disabilities, even when his disabilities 
are assessed in the context of subjective factors such as his 
occupational background and level of education.  Therefore, a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in September 2002, October 2004, 
and March 2005.  Those letters, in totality, advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's letters did not specifically tell the claimant to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letters, the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case via the September 2002 letter.  To the extent that 
letter was deficient in any manner, such deficiencies were 
thereafter corrected by the October 2004 and March 2005 
letters.  The RO reconsidered the claim on several occasions, 
most recently in the June 2005 SSOC.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured any error in the notice.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private treatment 
records from Dr. Daniel and VA treatment records.  The 
claimant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  The Board notes that his records from the Social 
Security Administration have not been obtained.  However, 
VA's duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  Since the veteran testified that 
the award of disability benefits was based solely on his 
nonservice-connected heart disorder(s), it logically follows 
that those records would have no bearing on whether his 
service-connected disabilities render him unemployable.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination in 2005 to 
obtain opinions as to the effect of his service-connected 
disabilities on his ability to obtain or maintain employment. 

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.





____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


